Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered April 24, 1996, convicting him of burglary in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, testimony concerning his fingerprint was properly admitted into evidence although the actual record containing the print was not offered into evidence. The testimony was based on a business record and thus constituted an exception to the rule against hearsay (see, CPLR 4518 [a]; Prince, Richardson on Evidence § 8-301 [Farrell 11th ed]). Additionally, a proper foundation was established (see, People v Kennedy, 68 NY2d 569, 579-580). Although the record itself was not offered into evidence, on the facts here this was appropriate in order to avoid risking undue prejudice to the defendant (see, United States v Baker, 442 F2d 1024, cert denied 404 US 883; People v Balone, 52 AD2d 216; see also, People v Woods, 161 AD2d 1176).
The defendant’s remaining contentions are either unpreserved for appellate review or- without merit. Miller, J. P., Copertino, Sullivan and Altman, JJ., concur.